




THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (“Third Amendment”) is made as of this
20th day of January, 2016, by and among STARTEK, INC., a Delaware corporation
(the “Company”), STARTEK HEALTH SERVICES, INC., a Colorado Corporation (“SHS”)
and STARTEK USA, INC., a Colorado Corporation (“SUSA”) (each of the Company,
CCI, SHS and SUSA may be referred to herein, individually, as a “Borrower” and,
collectively, as “Borrowers”), COLLECTION CENTER, INC., a North Dakota
corporation (“CCI”), as a guarantor, EACH LENDER FROM TIME TO TIME PARTY HERETO
(collectively, the “Lenders” and individually, a “Lender”), and BMO HARRIS BANK,
N.A., as Administrative Agent, Swing Line Lender, and an Letter of Credit
Issuer.
WHEREAS, the Administrative Agent, Lenders and Borrowers entered into a certain
Credit Agreement dated as of April 29, 2015 as amended by a certain First
Amendment to Credit Agreement dated as of June 1, 2015 by and among the
Administrative Agent, Lenders and Borrowers and by a certain Second Amendment to
Credit Agreement dated as of November 6, 2015 by and among the Administrative
Agent, Lenders and Borrowers (said Credit Agreement, as so amended and as
amended from time to time hereafter, is referred to as the “Credit Agreement”);
and
WHEREAS, the Administrative Agent, Lenders and Borrowers desire to amend certain
provisions of the Credit Agreement pursuant to the terms hereof.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made by Agent and Lenders to Borrowers, the parties hereto agree as
follows:
1.Definitions. Except as otherwise provided herein, all capitalized terms used
herein without definition shall have the meanings contained in the Credit
Agreement.
2.Financial Covenants. Sections 8.12(a) and (b) of the Credit Agreement are
hereby deleted and the following are inserted in their stead:
“8.12    Financial Covenants.
(a)    Consolidated EBITDA. Permit the Consolidated EBITDA, determined as of
(i) the last day of each period listed below most recently ended before the
commencement of a Fixed Charge Coverage Trigger Period and (ii) the last day of
each period listed below thereafter ending during any Fixed Charge Coverage
Trigger Period to be less than the amount set forth opposite such period:



1

--------------------------------------------------------------------------------




Period
Amount
One month ending October 31, 2015
$
709,000


Two months ending November 30, 2015
$
1,299,000


Three months ending December 31, 2015
$
2,090,000


Four months ending January 31, 2016
$
2,381,000


Five months ending February 29, 2016
$
3,359,000


Six months ending March 31, 2016
$
4,867,000


Seven months ending April 30, 2016
$
5,260,000


Eight months ending May 31, 2016
$
5,702,000


Nine months ending June 30, 2016
$
6,650,000


Ten months ending July 31, 2016
$
7,267,000


Eleven months ending August 31, 2016
$
8,619,000


Twelve months ending September 30, 2016
$
9,335,000


Twelve months ending October 31, 2016
$
9,753,000


Twelve months ending November 30, 2016
$
10,570,000


Twelve months ending December 31, 2016
$
11,346,000





For purposes of this Minimum Consolidated EBITDA covenant only, the amount of
restructuring and/or impairment charges added back to Consolidated Net Income
pursuant to clause (g) of the definition of Consolidated EBITDA, for the fourth
quarter of 2015, shall not exceed $1,000,000.
(b)    Consolidated Fixed Charge Coverage Ratio. With respect to Measurement
Periods ending on or after January 31, 2017, permit the Consolidated Fixed
Charge Coverage Ratio, determined as of (i) the last day of the Measurement
Period most recently ended before the commencement of a Fixed Charge Coverage
Trigger Period and (ii) the last day of each Measurement Period thereafter
ending during any Fixed Charge Coverage Trigger Period to be less than 1.10 to
1.00 for such Measurement Period.
3.Conditions Precedent. This Third Amendment shall become effective when
Borrowers, the Administrative Agent and Lenders shall have executed and
delivered to each other this Third Amendment.


4.Governing Law. This Third Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.


5.Execution in Counterparts. This Third Amendment may be executed in any number
of separate counterparts, each of which shall, collectively and separately,
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Third Amendment by telecopy or electronically (such as PDF) shall
be effective as delivery of a manually executed counterpart of this Third
Amendment.


6.Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement shall remain in full force and effect.












(Signature Page Follows)



2

--------------------------------------------------------------------------------




(Signature Page to Third Amendment to Credit Agreement)
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed as of the date first above written.
By:
Borrowers:
STARTEK, INC.,
a Delaware Corporation


/s/ Chad A. Carlson
 
Chad A. Carlson
President and Chief Executive Officer
 
 
By:
STARTEK HEALTH SERVICES, INC.,
a Colorado Corporation


/s/ Chad A. Carlson
 
Chad A. Carlson
President and Chief Executive Officer
 
 
By:
STARTEK USA, INC.,
a Colorado Corporation


/s/ Chad A. Carlson
 
Chad A. Carlson
President and Chief Executive Officer
 
 
By:
GUARANTOR:
COLLECTION CENTER, INC.,
a North Dakota Corporation


/s/ Doug Tackett
 
Doug Tackett
Secretary
 
 
ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A., as Administrative Agent


By:
/s/ Quinn Heiden
 
Quinn Heiden
Director
 
 
LENDERS:
BMO HARRIS BANK N.A., as a Lender, L/C Issuer and Swing Line Lender


By:
/s/ Quinn Heiden
 
Quinn Heiden
Director




3